[Execution Version] PURCHASE AND SALE AGREEMENT PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of February 26, 2008 (the “Effective Date”), between ST. MARIN/KARRINGTON LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”), with an address of c/o Berkshire Property Advisors, L.L.C., OneBeacon Street, Suite 1550, Boston, Massachusetts 02108, Attention: David Olney, Telecopier No.617-646-2377, and WILLIAMS ASSET MANAGEMENT, LLC, a Georgia limited liability company (“Buyer”), with an address of One Overton Park, 3625 Cumberland Boulevard, Suite 430, Atlanta, Georgia 30339, Attention: Andrew H. Day, Telephone No. 678-589-7770, Telecopier No.678-589-7771. In consideration of the mutual undertakings and covenants herein contained, Seller and Buyer hereby covenant and agree as follows: SECTION 1 SALE OF PROPERTY AND ACCEPTABLE TITLE 1.01Agreement to Buy and to Sell; Property.Seller shall sell to Buyer, and Buyer shall purchase from Seller, at the price and upon the terms and conditions set forth in this Agreement the following: (a)that certain tract or parcel of land located at 1717 and 1721 E. Beltline Road, Coppell, Texas, more particularly described in ScheduleA attached hereto (the “Land”); (b)the six hundred (600) unit apartment complex commonly known as St. Marin/Karrington Apartments, which contains related improvements, facilities, amenities, structures, driveways and walkways, all of which have been constructed on the Land (collectively, the “Improvements”); (c)all right, title and interest of Seller in and to any alleys, strips or gores adjoining the Land, and any easements, rights-of-way or other interests in, on, under or to, any land, highway, street, road, right-of-way or avenue, open or proposed, in, on, under, across, in front of, abutting or adjoining the Land, and all right, title and interest of Seller in and to any awards for damage thereto by reason of a change of grade thereof; (d)the accessions, appurtenant rights, privileges, appurtenances and all the estate and rights of Seller in and to the Land and the Improvements, as applicable, or otherwise appertaining to any of the property described in the immediately preceding clauses(a), (b) and/or (c); (e)the personal property listed in ScheduleB attached hereto owned by Seller and located on or in or used solely in connection with the Land and Improvements, excluding, however, any computer equipment, computer software and computer hardware (but not the data pertaining to the operation of the Property) (collectively, the “Personal Property”); (f)all Service Contracts (as hereinafter defined) that are being assumed by Buyer in accordance with this Agreement; and (g)all of the lessor’s interest in the Leases (as hereinafter defined) and any refundable security or other refundable deposits thereunder and all of Seller’s interest in any intangible property now or hereafter owned by Seller and used solely in connection with the Land, Improvements and Personal Property, including all warranties, guaranties, governmental permits, approvals and licenses, A/72401704.6 1 (h)the names “St. Marin Apartments”, “Karrington Apartments” and variations thereof and any other trade names and trade marks associated with the Land and Improvements, but excluding (i) any rights to the name “Berkshire” and the Berkshire trademark, and (ii) the right, title and interest of any website or domain names maintained by Seller or Seller’s property manager with respect to the Property. All of the items described in subparagraphs(a) through (g) above are collectively the “Property”. 1.02Title.Seller shall convey to Buyer by special warranty deed (the “Deed”), and Buyer shall accept the fee simple title to the Property in accordance with the terms of this Agreement, and Buyer’s obligation to accept said title shall be conditioned upon Buyer then being conveyed good and clear record and marketable fee simple title to the Property, subject only to the Permitted Exceptions (as hereinafter defined). Seller has furnished to Buyer a commitment for title insurance covering the Property from Lawyers Title Insurance Corporation, 150 Federal Street, Suite 200, Boston, Massachusetts 02110, Attention: Robert G. Soule, Esq., Telephone:617-619-4800; Facsimile: 617-619-4848 (the “Title Insurer” or “Escrow Agent”) and legible copies of all instruments and plans mentioned therein as exceptions to title (all of such items are hereinafter collectively referred to as the “Commitment”) for an Owner’s Title Insurance Policy (the “Title Policy”).The Commitment shall be in the amount of the Purchase Price (as defined in Section2.01 hereof).Should such Commitment contain any title exceptions which are not acceptable to Buyer, in its reasonable discretion, Buyer shall, prior to the expiration of the Inspection Period, notify Seller of any such exceptions.If any supplement or amendment to the Commitment is issued prior to Closing and it shows any additional exceptions to title which, in Buyer’s sole discretion, adversely affect title to the Real Property, the Buyer shall have ten (10) days from the date of such supplement or amendment to the Commitment within which to give to the Seller further written notice of disapproval of such additional exceptions to title.If Buyer fails to so notify Seller of any such exceptions, any exceptions existing at the expiration of the Inspection Period shall be deemed accepted by Buyer and included as the “Permitted Exceptions”.If Buyer timely notifies Seller in writing of any such exceptions, Seller, in Seller’s sole discretion, shall have thirty (30) days from the date Seller receives notice of such exceptions (and the Closing Date shall be extended to the extent necessary, not to exceed thirty (30) days) to remove or cure such exceptions, except with respect to the Monetary Liens (as hereinafter defined), which Seller may remove or cure at Closing with the proceeds from the Purchase Price.Seller shall be deemed to have given notice to Buyer that Seller refuses to cure any such exceptions, which Seller may so do in its sole discretion, unless Seller, within ten (10) days after receipt of notice from Buyer, shall notify Buyer in writing that Seller will attempt to cure such exceptions.If Seller fails or refuses to cure said exceptions within the time period above provided, Buyer may (a)terminate this Agreement within ten (10) days after Seller gives notice, or is deemed to have given notice, that Seller refuses to cure such exceptions and the Deposit shall be returned to Buyer, or (b)if Buyer fails to so terminate, Buyer shall be deemed to have waived such exceptions and accept title subject thereto, in which event there shall be no reduction in the Purchase Price.Notwithstanding the foregoing, Seller, at its cost, shall be obligated to cure or remove by Closing the following (collectively, the “Monetary Liens”): all mortgages and deeds of trust against the Property, except the Existing Deed of Trust (as defined below). 1.03Survey.Seller has furnished to Buyer a copy of: (i) ALTA/ACSM Land Title Survey of 1717 E.
